Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-14 are considered allowable over the prior art, as the prior art does not explicitly teach an elevator sheave liner comprising a liner body having a first surface configured to engage an elevator load bearing member and a second surface facing in a different direction than the first surface, the liner body including a plurality of blind holes in the second surface including at least a first blind hole and a second blind hole, a material of the liner body having a first thickness between the first blind hole and the first surface, the material having a second, different thickness between the second blind hole and the first surface.
Claims 15-19 are considered allowable over the prior art, as the prior art does not explicitly teach a method of determining a condition of an elevator sheave liner that includes a first surface configured to engage an elevator load bearing member, a second surface facing a different direction than the first surface, the elevator sheave liner having an initial condition including no holes in the first surface and a plurality of blind holes in the second surface, the method comprising:
observing the first surface of the elevator sheave liner; and
determining an amount of wear that the sheave liner has experienced based on a number of
holes visible in the first surface including determining that the amount of wear is one of an acceptable amount of wear or no wear when no holes are visible in the first surface,
determining that the amount of wear is acceptable when a first number of holes is visible in the first surface, and
determining that the amount of wear is unacceptable when a second, greater number of holes is visible in the first surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837